Title: To Alexander Hamilton from Daniel Bradley, 4 September 1799
From: Bradley, Daniel
To: Hamilton, Alexander


          
            Sir;
            Winchester September 4th. 1799—
          
          Some difficulties having arrisen respecting the supplying Captain  Divens recruits at Cumberland, I have been oblidg’d to come to this place, on my way to Cumberland to make the necessary arrangments. Captain Divens success in that Quarter has been very bad, should it not prove better in the course of this Month, I shall remove him to Staunton, I would also recommend to remove Captain Brocks recruits to Staunton except a recruiting Sergt. & Music to be left with him, with these I shall be able to form two complete Companies of the 4th. Regiment, and the advantages of learning their exercise will be much greater my last returns were up  to the last of July of all the parties under my superintendence,   they are so detached that I have not received the   returns for August as yet; but as soon as they are received  they will be forwarded—
          Agreeable to encouragements from you, I made application Soon after I went to Staunton, and again when I sent  my last returns, to go to Connecticut; but have never received a word from you Since, I now renew my application   my long absence has derang’d my business So that it is absolutely necessary that I should  attend to it as soon as possable, and I am Confident the recruiting Service will not suffer in consequence of my being absent as  Capt. Gibson will receive, and make out all returns that are necessary, I hope Sir on the receipt of this letter,  & when you consider my long absence from my family, you will think proper to grant my request, after  my return from Cumberland I shall wait at this place till about the 25th. Instant at which time I hope to receive an answer from you, if I do not I shall return to Staunton—
          I am Sir with due respect your Obedient Humble Servt.
          
            Daniel Bradley
            Majr 4th. U.S. Regt.
          
          Major General Alexr. Hamilton N. York
        